     Case 16-31569-hdh13 Doc 88 Filed 06/11/19                 Entered 06/11/19 11:01:19           Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed June 11, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE:                                                                       CASE NO: 16-31569-HDH-13
  IRMA LAURA GONZALEZ
              DEBTOR



               Order Approving Debtor's Modification of Debtor's Plan After Confirmation

  AT DALLAS IN SAID DISTRICT:

  On this day came on for consideration the Order Approving Debtor's Modification of Debtor's Plan after Confirmation
  dated 04/10/2019. The Court finds that notice was and is appropriate under the circumstances, and that the
  Modification should be approved subject to the following conditions, if any:

  IT IS THEREFORE ORDERED that the Modified Plan dated 04/10/2019, be and the same is hereby approved,
  subject to the following conditions, if any:
   Case 16-31569-hdh13 Doc 88 Filed 06/11/19                 Entered 06/11/19 11:01:19         Page 2 of 2



Order Approving Debtor's Modification of Debtor's Plan after Confirmation, Page 2
Case # 16-31569-HDH-13
IRMA LAURA GONZALEZ

Creditor Changes
 No Changes

IT IS FURTHER ORDERED that the Modified Plan is APPROVED except as follows:

 The total paid to the Trustee calculated through 04/10/2019 is $29,111.00, payments of $897.00 X 2; $1,563.00 X
 23 to resume 4/19/2019;

 New Plan Base is: $66,854.00

 Plan Term is: 60

IT IS FURTHER ORDERED that upon surrender of secured collateral through the Modification the automatic stay is
terminated as to creditor.


IT IS FURTHER ORDERED that 24 days written notice to the debtor, debtor's counsel, the Chapter 13 Trustee, and
all creditors adversely affected by such modification and opportunity for hearing, is appropriate under the
circumstances.

                                               ### End of Order ###

Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200
